DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.


Response to Amendment
As a result of the Amendment filed on RCE, claims 1-23 are pending. Claims 1, 10, 12 and 17 are amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12-15, 17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., United States Patent Application No. US 2018/0260602 A1.

Regarding claim 1, He discloses a display (Fig. 1, Abstract, generally) having an active area and a border region that runs along a peripheral edge of the active area (Fig. 2A-2F, main display zone, #10; peripheral display zone, #20), comprising:
 an array of light-emitting pixels on a substrate (Fig. 2F, LCD structure layers, 433; backlighting light module, #434; See Summary, [0008-0010]; Detailed Description, [0063];See also Detailed Description, [0081], “A suitable display screen for implementing the disclosed optical sensor technology can be based on various display technologies or configurations, including, a display screen having light emitting display pixels without using backlight where each individual pixel generates light for forming a display image on the screen such as liquid crystal display (LCD) screens an organic light emitting diode (OLED) display screens, or electroluminescent display screens.”), 
wherein the array of light-emitting pixels is configured to display an image in the active area and wherein the active area does not contain light detectors (Summary, [0008-0010]; Detailed Description, [0063-0066]; main display area does not contain the photo detector array 621 that is part of the peripheral display zone); and 
an optical sensor on the substrate in the border region that includes light-sensing pixels configured to measure light indicative of user input over the border region (See Figs. 2A-2F; optical detector array, #621a; Detailed Description, [0063-0068], “FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431. Specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing. One or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a…Therefore, the layers in the multi-layer LCD module 433 in the peripheral display zone 20 in FIG. 2A are modified to accommodate for directing the illumination light from the under-LCD and designated peripheral display zone illumination module 436b and for permitting sufficient transmission of the probe light to facilitate the under-LCD optical sensing.”; optical sensing is for fingerprint sensing which is indicative of user input over border).

Regarding claim 2, He discloses a display further comprising a capacitive touch sensor that overlaps the active area (Figs. 17A/B; Detailed Description, [0169-0176]).  

Regarding claim 3, He discloses a display further comprising wherein the optical sensor comprises an infrared optical sensor (See Detailed Description, [0068-0069], “Probe light sources 436a may be designed to emit probe light at one or more suitable wavelengths, e.g., in the near infrared spectral range beginning at the longer visible red wavelengths (e.g., the 940 nm band) which can partially transmit through the reflector films and the liquid crystal cell polarizers at proper incident angles.”).  

Regarding claim 4, He discloses a display wherein the optical sensor comprises a plurality of light-emitting pixels (Detailed Description, [0072], “…one or more designated illumination light sources 436c for providing illumination light to the LCD pixels in the peripheral display zone 20 are placed inside the LCD module 433 rather than below the LCD module 433 while still placing the optical detector array 621a and the one or more probe light sources 436a under the LCD module 433. Specifically, the light source module for the one or more designated illumination light sources 436c may be in the treated region 951d of the light diffuser 433b or 951c of LCD layers 433f so the produced illumination visible light can reach the LCD pixels in the LCD module 433 within the peripheral display zone 20.”).  

Regarding claim 5, He discloses wherein the light-sensing pixels comprise infrared light-sensing pixels (Detailed Description, [0068-0077])

Regarding claim 6, He discloses wherein the light-sensing pixels comprise infrared light-sensing pixels and wherein the optical sensor further comprises infrared light- emitting pixels (Figs. 2A-2F; probe light sources, #436; Detailed Description, [0068-0077]).  




	Regarding claim 10, He discloses wherein the optical sensor in the border region forms an optical touch sensor configured to detect touch input over the border region (Summary, [0008-0010]) and wherein the display further comprises a non- optical two-dimensional touch sensor in the active area that is configured to detect touch input over the active area (Fig. 19A: Detailed Description, [0185]).  

Regarding claim 12, He discloses a display (Fig. 1, Abstract, generally), comprising: 
active area pixels configured to display an image in an active area that is free of light sensing circuitry (Fig. 2F, LCD structure layers, 433; backlighting light module, #434; See Summary, [0008-0010]; Detailed Description, [0063];See also Detailed Description, [0081], “A suitable display screen for implementing the disclosed optical sensor technology can be based on various display technologies or configurations, including, a display screen having light emitting display pixels without using backlight where each individual pixel generates light for forming a display image on the screen such as liquid crystal display (LCD) screens an organic light emitting diode (OLED) display screens, or electroluminescent display screens.”; Summary, [0008-0010]; Detailed Description, [0063-0066]; main display area does not contain the photo detector array 621 that is part of the peripheral display zone);
 a capacitive touch sensor overlapping the active area configured to gather touch input over the active area (Fig. 19A: Detailed Description, [0185]); and 
an optical sensor that has infrared light- 4emitting pixels and infrared light-sensing pixels (Detailed Description, [0068-0077]), wherein the optical sensor is in a border region that runs along a peripheral edge of the active area and is configured to gather touch input over the border region (See Figs. 2A-2F; optical detector array, #621a; Detailed Description, [0063-0068], “FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431. Specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing. One or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a…Therefore, the layers in the multi-layer LCD module 433 in the peripheral display zone 20 in FIG. 2A are modified to accommodate for directing the illumination light from the under-LCD and designated peripheral display zone illumination module 436b and for permitting sufficient transmission of the probe light to facilitate the under-LCD optical sensing.”; optical sensing is for fingerprint sensing which is indicative of user input over border).  

Regarding claim 13, He discloses a display further comprising:
a substrate layer, wherein the active area pixels comprise thin-film visible-light-emitting pixels on the substrate layer in the active area (Detailed Description, [0098]).  

Regarding claim 14, He discloses wherein the infrared light-sensing pixels comprise thin-film infrared light-sensing pixels on the substrate layer in the border region (Figs. 2A-2F; Detailed Description, [0068-0077]).  

Regarding claim 15, He discloses wherein the infrared light-emitting pixels comprise thin-film infrared light-emitting pixels on the substrate layer in the border region (Figs. 2A-2F; Detailed Description, [0068-0077]).  

Regarding claim 17, He discloses a display (Fig. 1, Abstract, generally), comprising: 
active area pixels on a substrate that are configured to display an image in an active area that is free of light sensing circuitry (Fig. 2F, LCD structure layers, 433; backlighting light module, #434; See Summary, [0008-0010]; Detailed Description, [0063];See also Detailed Description, [0081], “A suitable display screen for implementing the disclosed optical sensor technology can be based on various display technologies or configurations, including, a display screen having light emitting display pixels without using backlight where each individual pixel generates light for forming a display image on the screen such as liquid crystal display (LCD) screens an organic light emitting diode (OLED) display screens, or electroluminescent display screens.”; Summary, [0008-0010]; Detailed Description, [0063-0066]; main display area does not contain the photo detector array 621 that is part of the peripheral display zone); and 
an optical sensor (Detailed Description, [0068-0077]) in a border region of the substrate that runs along a peripheral edge of the active area, wherein the border region does not have pixels that display images and wherein the optical sensor comprises light-sensing pixels that extend along the border region and that sense light indicative of user input outside of the active area (See Figs. 2A-2F; optical detector array, #621a; Detailed Description, [0063-0068], “FIG. 2A also illustrates an example of an optical sensor module formed under the multi-layer LCD module 433 in the near the peripheral display zone 20 in order to provide optical sensing on or over the top transparent layer 431. Specifically in this example, such an optical sensor module includes an optical detector array 621a of optical detectors or optical sensors (e.g., photodiodes or other optical sensing elements) to receive and detect optical probe light returned from the top transparent layer 431 for optical detection such as optical fingerprint sensing or other optical sensing. One or more optical probe light sources 436a are provided under the multi-layer LCD module 433 to direct probe light through the multi-layer LCD module 433 to reach the top transparent layer 431 to illuminate the sensing zone in the peripheral display zone 20 for optical sensing and the returned probe light is directed to pass through the multi-layer LCD module 433 to reach the optical detector array 621a…Therefore, the layers in the multi-layer LCD module 433 in the peripheral display zone 20 in FIG. 2A are modified to accommodate for directing the illumination light from the under-LCD and designated peripheral display zone illumination module 436b and for permitting sufficient transmission of the probe light to facilitate the under-LCD optical sensing.”; optical sensing is for fingerprint sensing which is indicative of user input over border).  

Regarding claim 22, He discloses a display wherein further comprising a transparent display cover layer that overlaps the active area and the border region (figs. 2A-2F, cover glass, #431), the optical sensor further comprising a light-emitting device that is configured to emit light into an edge of the transparent display cover layer (Fig. 2A-2F, probe light sources, #436) that is guided by total internal reflection along the border region until total internal reflection is locally defeated by an external object on a surface of the display cover layer, thereby scattering light through the display cover layer towards the light-sensing pixels and wherein the optical sensor is configured to measure a location of the external object on the surface using output from the light-sensing pixels that extend along the border region (See Detailed Description,[0270-0272]).  

Regarding claim 23, He discloses wherein the light-emitting device is an infrared light-emitting device (see inter alia, Detailed Description, [0069] [0256]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Wassvik, United States Patent Application Publication No. US 2016/0342282 A1.

Regarding claim 7, He discloses every element of claim 6 but does not explicitly disclose wherein the infrared light-sensing pixels and the infrared light- emitting pixels are arranged in two parallel lines extending along the border region.  
Wassvik, in a similar field of endeavor, discloses a display wherein the infrared light-sensing pixels and the infrared light-emitting pixels are arranged in two parallel lines extending along the border region. (Fig. 2A, emitters/detectors #7/8 arranged at least vertically on left hand side and right hand side).
It would have been obvious to have modified the infrared light-sensing pixels and the infrared light- emitting pixels of He to include the teachings of Wassvik wherein the infrared light-sensing pixels and the infrared light-emitting pixels are arranged in two parallel lines extending along the border region. The motivation to combine these arts is to disperse emitters and detectors along the perimeter of the display to couple light in and out (Wassvik, Background, [0007], Summary, [0008-0035]).

Regarding claim 8, He discloses every element of claim 6 but does not explicitly disclose wherein the infrared light-sensing pixels and the infrared light- emitting pixels alternate with each other along the border region.  
Wassvik in a similar field of endeavor, discloses a display wherein the infrared light-sensing pixels and the infrared light- emitting pixels alternate with each other along the border region  (See Fig. 2A, detectors #8 and emitters #7 alternate with each other vertically; See specifically Detailed Description, [0053], “As seen in the plan view of FIG. 2A, a plurality of emitters 7 and detectors 8 (collectively referred to as "touch-sensor elements") are arranged in interleaved fashion underneath a peripheral region 11 of the light guide 2. It should be noted, though, that interleaved arrangement is merely one example of positioning the emitters 7 and detectors 8. Another example may be to arrange emitters along two sides, and detectors along the other two sides, of the panel”).  
It would have been obvious to have modified the infrared light-sensing pixels and the infrared light- emitting pixels of He to include the teachings of Wassvik wherein the infrared light-sensing pixels and the infrared light- emitting pixels alternate with each other along the border region. The motivation to combine these arts is to disperse emitters and detectors along the perimeter of the display to couple light in and out (Wassvik, Background, [0007], Summary, [0008-0035]).

Regarding claim 9, He discloses every element of claim 6 but does not explicitly disclose wherein 3the border region is free of light-emitting pixels and the light-emitting pixels of the array contain only visible light- emitting pixels.  
Wassvik in a similar field of endeavor, discloses a display wherein the border region is free of light- emitting pixels and the light-emitting pixels of the array contain only visible light-emitting pixels (Detailed Description, [0059], “FIG. 2A indicates that the peripheral region 11 contains only emitters 7 and detectors 8, and thus is free of pixels 10. However, it is certainly possible to include pixels 10 also in the peripheral region 11, if desired.”).  
It would have been obvious to have modified the border region of He to include the teachings of Wassvik to provide wherein the border region is free of light- emitting pixels and the light-emitting pixels of the array contain only visible light-emitting pixels. The motivation to combine these arts is to arrange the border region and central region based on a desired thickness of the display device (Wassvik, Summary, [0008-0035]), Detailed Description, [0059]). 

10.	Claim(s) 11, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Shedletsky et al., United States Patent Application Publication No. US 2014/0183342 A1.

Regarding claim 11, He discloses every element of claim 10, and He further disclose wherein the light-sensing pixels comprise infrared light-sensing pixels (see inter alia, Detailed Description, [0069] [0256]).
Shedletsky  dsiclsoes wherein the non-optical two-dimensional touch sensor comprises a two-dimensional capacitive touch sensor that overlaps the active area and that does not overlap the border region. (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are). 
It would have been further obvious to one of ordinary skill in the art to have modified the non-optical touch sensor of He to include the teachings of Shedletsky’s two-dimensional capacitive touch sensor that overlaps the active area and that does not overlap the border region. The motivation to combine these arts is to separate the active and inactive areas to utilize both optical and capacitive sensing (See Shedletsky, Detailed Description, [0038-0043]).

Regarding claim 16, He discloses every element of claim 15 but does not explicitly disclose a display further comprising capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region. 
Shedletsky, in a similar field of endeavor, disclose a display further comprising capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are).
It would have been obvious to one of ordinary skill in the art to have modified the display of He to include the teachings of Shedletsky in such a way to provide capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors, and to separate the active and inactive areas of the touch panel (Shedletsky, Background, [0001-0006]; [0038-0050]). The fact that Shedletsky also discloses optical sensors near the edge of the display makes this combination more easily implemented (See Shedletsky, Fig. 10 and Detailed Description, [0050-0064]).

Regarding claim 18, He discloses every element of claim 17 but does not explicitly disclose a display further comprising capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry.  
Shedletsky, in a similar field of endeavor, disclose a display further comprising capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are).
It would have been obvious to one of ordinary skill in the art to have modified the display of He to include the teachings of Shedletsky in such a way to provide capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors, and to separate the active and inactive areas of the touch panel (Shedletsky, Background, [0001-0006]; [0038-0050]). The fact that Shedletsky also discloses optical sensors near the edge of the display makes this combination more easily implemented (See Shedletsky, Fig. 10 and Detailed Description, [0050-0064]).

Regarding claim 19, He in combination with Shedletsky discloses every element of claim 18 and He further discloses wherein the light-sensing pixels comprise infrared light-sensing pixels and wherein the optical sensor further comprises infrared light- emitting pixels (Figs. 2A-2F; probe light sources, #436; Detailed Description, [0068-0077]).  
Thus it would have remained obvious to have combined He and Shedletsky as set forth in claim 18.

Regrading claim 20, He in combination with Shedletsky discloses every element of claim 19 and He discloses 6wherein the border region contains a signal line that is configured to supply signals to the infrared light-emitting pixels and that is configured to carry signals from the infrared light-sensing pixels (Detailed Description, [0185]).  
Thus it would have remained obvious to have combined He and Shedletsky as set forth in claim 18.

Regarding claim 21, He in combination with Shedletsky discloses every element of claim 19 and He discloses wherein the border region contains a first signal line that is configured to supply signals to the infrared light-emitting pixels and a second signal line that is configured to carry signals from the infrared light-sensing pixels (Detailed Description, [0185]).  
Thus it would have remained obvious to have combined He and Shedletsky as set forth in claim 18.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626